Name: Commission Regulation (EEC) No 3135/82 of 23 November 1982 on the delivery of various consignments of butteroil as food aidi
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 82 Official Journal of the European Communities No L 334 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3135/82 of 23 November 1982 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, skimmed-milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 3474/80 (6 ); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2 ) of Regulations (EEC) No 1401/81 and (EEC) No 1039/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1401/81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 140, 20. 5 . 1982 , p . 1 (3 ) OJ No L 141 , 27. 5 . 1981 , p . 5 . ( ») OJ No L 43 , 15 . 2 . 1977, p . 1 . (4 ) OJ No L 120, 1 . 5 . 1982 , p . 5 . (6) OJ No L 363 , 31 . 12 . 1980, p . 50 . No L 334 / 2 Official Journal of the European Communities 29 . 11 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1982 . « For the Commission Poul DALSAGER Member of the Commission 29 . 11 . 82 Official Journal of the European Communities No L 334 / 3 ANNEX f 1 ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 . Beneficiary NGO 3 . Country of destination Guatemala Nicaragua 4 . Total quantity of the con ­ signment 45 tonnes 60 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Cathwel / 80126 / Butteroil / Santa Thomas de Castilla /' 'Cathwel / 80129 / Butteroil / Corinto /' followed by : 'DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Guatemala' Nicaragua' 9 . Delivery period Delivery as soon as possible and at the latest 31 December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) EURONAID , PO Box 90727 , van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL ; tel . 070 / 246869-241744 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 334 / 4 29 . 11 . 82Official Journal of the European Communities Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Malawi 4 . Total quantity of the con ­ signment 39 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Malawi 2194 / Butteroil / Nacala / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 December 1982 29 . 11 . 82 Official Journal of the European Communities No L 334/ 5 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination ) Guyana j Zimbabwe 4 . Total quantity of the con ­ signment 100 tonnes 250 tonnes 5 . Intervention agency responsible for delivery British French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) n 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Guyana' Zimbabwe' 9 . Delivery period Loading in February 1983 Loading in March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  General Manager , Dairy Marketing Board , 18 Stanley Avenue , Harare , Zimbabwe ( telex 4420 DMHBOZW ) 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders - 12 noon on 13 December 1982 No L 334 / 6 Official Journal of the European Communities 29 . 11 . 82 Consignment G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary International Committee of the Red Cross 3 . Country of destination Ethiopia 4. Total quantity of the con ­ signment 70 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : Ã Ã ¤Ã  40 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution in Ethiopia' 9 . Delivery period Loading as soon as possible and at the latest 15 December 1982 10 . Stage and place of delivery Port of unloading Massawa (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia ( 9 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  29 . 11 . 82 Official Journal of the European Communities No L 334 / 7 Consignment H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme ) (b ) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination Somalia 4 . Total quantity of the con ­ signment 320 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Communiy to Somalia ' 9 . Delivery period Loading as soon as possible and at the latest 31 January 1983 10 . Stage and place of delivery Port of unloading Berbera (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Food Aid Department , Regional Government , North-West Region , Hargeisa ( ,0 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 December 1982 No L 334/ 8 Official Journal of the European Communities 29 . 11 . 82 Consignment I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1040 / 82 2. 3 . Beneficiary Country of destination j Ghana 4 . Total quantity of the con ­ signment 600 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/ or packaging ( 3 ) H 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Ghana' 9 . Delivery period Loading in January 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 December 1982 29 . 11 . 82 Official Journal of the European Communities No L 334 / 9 Consignment K 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary NGO 3 . Country of destination Zaire 4 . Total quantity of the con ­ signment 20 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Don non-commercialisable / CoopÃ ©ration BEDH-BOPR / 82100 / Kinshasa via Matadi ' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) EURONAID , van Alkemadelaan 1 , NL-2597 AA Den Haag , ( telex 34278 CEMEC NL ; tel . 070 / 241744 , 244594) ( ») 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 334 / 10 Official Journal of the European Communities 29 . 11 . 82 Notes: ( x ) This Annex, together with the notice published in Official Journal of the European Communities No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. ( 2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Only in the case of delivery ' to the port of unloading' and ' free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). (4 ) Other than those set out in Annex II to Regulation (EEC) No 303 /77 . ( 5 ) The successful tenderer shall send to : Messrs M. H. Schutz BV, Insurance Brokers, Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity . The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate made out in the language indicated by the beneficiaries. (6) The successful tenderer shall send the beneficiaries' agents, on delivery, a certificate or origin made out in Spanish . ( 7 ) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 1 90 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (8 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 9) The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate, PO Box 5570, Addis Ababa, Ethiopia (telex DELEGEUR 21135). ( 10) The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate, PO Box 943 , Mogadiscio , Somalia ( telex FED MOG SM 628 ) f 11 ) The successful tenderer shall send to : Messrs M. H. Schutz BV, Insurance Brokers, Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity . The successful tenderer shall send the beneficiaries' agents, on delivery, a certificate of origin . The successful tenderer shall send the beneficiaries' agents, on delivery , a health certificate.